Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 1 of 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JEFFREY KRULEWICH and NORA
KRULEWICH, 19-cv-2857 (JGK)

Plaintiffs, MEMORANDUM OPINION AND
ORDER
- against -

COVIDIEN, LP,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiffs, Jeffrey Krulewich and Nora Krulewich, bring
this action against Covidien LP asserting 12 claims for common
law strict products liability (manufacturing defect, design
defect, and failure to warn}, negligence, breach of warranty
(express and implied), negligent and fraudulent
misrepresentation, unconscionable commercial practices under New
York General Business Law Sections 349 and 350, unjust
enrichment, punitive damages, and loss of consortium. The
plaintiffs’ claims arise from injuries allegedly sustained
because of the implantation of the defendant’s synthetic mesh
product in Mr. Krulewich’s body as part of a hernia repair
procedure.

The defendant moves to dismiss the plaintiffs’ Second
Amended Complaint pursuant to Rule 12(b) (6) of the Federal Rules
of Civil Procedure. For the reasons that follow, and for

substantially the same reasons that judges in this district have

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 2 of 35

dismissed similar recent cases and this Court dismissed the

plaintiffs’ First Amended Complaint, the defendant’s motion to

dismiss the Second Amended Complaint is granted with prejudice.
I.

The following facts are drawn from allegations set out in
the Second Amended Complaint and are accepted as true for
purposes of this motion to dismiss.

On December 18, 2012, the plaintiff Jeffrey Krulewich
underwent an umbilical hernia repair procedure performed by Drs.
Sebastian Fid and Aditya Sood. Second Am. Compl. (hereinafter
“SAC”) | 69. The procedure involved introducing the defendant's
Parietex Optimized Composite Mesh (the “Mesh” or the “Product” )

into Mr. Krulewich’s abdominal cavity to reinforce tissue

 

affected by the hernia. Id. 97 69-70. A hernia is a medical
condition caused by the penetration of fatty tissue, intestine,
or organs through a weakened or compromised location in the

muscle or connective tissue. Id. { 20. Hernia repairs are common

 

surgeries and often involve the use of surgical mesh to
strengthen the repair. Id. I71 24-25. Surgical mesh made from
synthetic materials, such as the Mesh, which is made from
polyester and an absorbable collagen film, is intended to remain
inside the body permanently. Id. 71 28-29. The Mesh in question
was manufactured and sold by the defendant, and a circular,

dual-sided 12cm Mesh was used on Mr. Krultewich. Id. @ 70.
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 3 of 35

As a result of alleged Mesh defects, Mr. Kruliewich
allegedly has experienced abdominal pain since 2018 and has had
trouble positioning himself to sleep. Id. @ 74. Mr. Krulewich’s
physician advised him that the Mesh had moved to a different
location from where it had been placed, and Mr. Krulewich would
have to undergo surgery to remove the Mesh. Id. @ 75. Mr.
Krulewich also alleges increased risk of organ malfunction,
recurrent hernias, perforation of tissue and organs, adherence
to tissue and organs, infection, nerve damage, subsequent
surgeries, and other complications. Id. 7 77. Thus, the
plaintiffs alleged economic damages, severe and permanent
injuries, emotional distress, mental anguish, and psychological
trauma of living with defective products still implanted in Mr.
Krulewich’s body. Id. 99 77-78.

The allegation underlying the plaintiffs’ strict products
liability claims was that “[t]here was an unreasonable risk that
the Product would not perform safely and effectively for the
purpose for which it was intended, hernia repair,” and that the
injuries Mr. Kruilewich suffered were proximately caused by the
product. Id. (97 84, 89. With respect to the claim for defective
design, the plaintiffs aileged that “[a]iternative designs for
the Product and/or procedures existed that were and/or are less
dangerous and equally, if not more, effective, as well as

economically feasible, including the use of polycarbonate,

3

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 4 of 35

polystyrene, and polypropene [sic] as alternatives.” Id. 7 100.
The plaintiffs’ allegations for failure to warn refer toa
number of the defendant’s instructions for use, brochures,
advertisements, and public warnings, that the plaintiffs alleged
“were ambiguous or were not sufficient, accurate or clear.” Id.
G 121.

The plaintiffs’ non-products liability claims arose from
the same set of allegations that form the basis for their strict
products liability claims. Thus, the plaintiffs’ negligence,
breach of warranty, negligent and fraudulent misrepresentation,
New York statutory consumer fraud, unjust enrichment, punitive
damages, and loss of consortium claims arose from the underlying
allegations of defective manufacture, defective design, and
inadequate warning. Id. {9 125-228.

On January 25, 2019, the plaintiffs initiated this case in
the New York State Supreme Court, New York County, naming the
defendant. On March 29, 2019, the defendant removed the case to
this Court, based on an amended complaint in the New York State
Supreme Court (the “First Amended Complaint”). The defendant
properly invoked diversity of citizenship jurisdiction under 28
U.S.C. § 1332. On November 1, 2019, the Court granted the
defendant's motion to dismiss without prejudice. The plaintiffs

filed the operative Complaint (the “Second Amended Complaint”) on

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 5 of 35

December 3, 2019. The defendant then filed this motion to
dismiss the Second Amended Complaint.

This action is substantially similar in its factual
allegations and claims to several actions recently brought in
this district and dismissed pursuant to Rule 12 (b) (6). See

Kelly v. Covidien, Inc., No. 19-cV+05497 (S.D.N.Y. Jan. 7,

 

2020), Dkt. No. 16 (dismissing complaint}; Green v. Covidien LP,

 

No. 18-CV-2939, 2019 WL 4142480 (S.D.N.¥. Aug. 30, 2019);

Kenneth Dunham v. Covidien, LP, No. 19-CV-2851, 2019 WL 2461806

 

(S.D.N.¥. May 22, 2019) (hereinafter “Dunham, K.”); Kennedy v.

 

Covidien, LP, No. 18-CV-1907, 2019 WL 1429979 (S.D.N.Y. Mar. 29,

2019); Rincon v. Covidien, No. 16-CV-10033, 2017 WL 2242969

 

(S.D.N.Y. May 22, 2017). This case is also substantially similar

to Crystal Dunham v. Covidien, LP, No. 19-CV-2855 (hereinafter

 

“Dunham, C.”), before this Court, which this Court also is
dismissing in an Opinion being filed contemporaneously with this
Opinion.
Il.
In deciding a motion to dismiss pursuant to Rule 12(b) (6),
the allegations in the complaint are accepted as true, and ali
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 6 of 35

2007)}.1 The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft _v. Iqbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id. When
presented with a motion to dismiss pursuant to Rule 12 (b) (6),
the Court may consider documents that are referenced in the
complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

 

l Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 7 of 35

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

 

282 F.3a 147, 153 (2d Cir. 2002).
IIL.

The plaintiffs bring the following claims:
(1) manufacturing defect; (2) design defect; (3) failure to
warn; (4) negligence; (5) breach of express warranty; (6) breach
of implied warranty; (7) negligent misrepresentation;
(8) fraudulent misrepresentation; (9) unconscionable commercial
practices; (10) unjust enrichment; (11) punitive damages; and
(12) loss of consortium.

A. Manufacturing Defect

The plaintiffs allege claims for each of the three types of
strict products liability that can be asserted in New York:
manufacturing defect, design defect, and failure to provide

adequate warnings. See Voss Vv. Black & Decker Mfg. Co., 450

 

N.E.2d 204, 207 (N.Y. 1983). In Count I, the plaintiffs allege
that there was a manufacturing defect that rendered the Mesh
unsafe and ineffective. To state a claim for strict products
liability under a manufacturing defect theory, a plaintiff must
plead “that a specific product unit was defective as a result of
some mishap in the manufacturing process itself, improper
workmanship, or because defective materials were used in
construction, and that the defect was the cause of plaintiff’s

injury.” Colon ex rel. Molina v. BIC USA, Inc., 199 F. Supp. 2d

 

7

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 8 of 35

53, 85 (S.D.N.Y¥. 2001). Therefore, a manufacturing defect claim
will be dismissed if a plaintiff has not alleged that the
specific product that allegedly caused the plaintiff’s injuries
was defective as compared to other products manufactured by the
defendant. Goldin v. Smith & Nephew, Inc., No. 12-CV-9217, 2013
WL 1759575, at *2 (S.D.N.¥. Apr. 24, 2013). A plaintiff may rely
on circumstantial evidence to support a manufacturing defect
claim if the plaintiff can prove that the product did not
perform as intended and excludes all other causes for the
product’s failure not attributable to the defendant. See id. at

*3 (citing Speller ex rel. Milier v. Sears, Roebuck & Co., 790

 

N.B.2d 252, 254-55 (N.¥. 2003)).

This Court dismissed the plaintiffs’ manufacturing defect
Claim in the First Amended Complaint because the plaintiffs did
not allege plausibly that the specific Mesh implanted in Mr.
Krulewich’s body was defective due to a specific problem in the
manufacturing process that rendered that piece of Mesh different
From all other Mesh manufactured by the defendant.

The plaintiffs did not cure the defective pleading. Despite
the Court’s earlier dismissal of this claim and clear
instruction as to how the claim was deficient, the plaintiffs
did not substantively amend their manufacturing defect claim.
Compare First Am. Compl. (hereinafter “PAC”’) (TI 77-88 with SAC

qq 79-90. As noted previously, the plaintiffs merely provided

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 9 of 35

the following conclusory statements: “Defendant's Product was
defective in its manufacture”; “the Product deviated from
manufacturing standards when it came off the production line”;
and “Defendant’s Product failed to perform in its intended
manner due to a flaw in the manufacturing process, evident by
Plaintiff's injuries, which will be established by expert
testimony.” SAC UW@ 81-83. These conclusory statements do not
allege plausibly that the Mesh used during Mr. Krulewich’s
surgery was defectively manufactured. Nor do these statements
establish circumstantial evidence of a manufacturing defect
because the plaintiffs have not excluded other causes that are

not attributable to the defendant. See, e.g., Dunham, K., 2019

 

WL 2461806, at *2; Kennedy, 2019 WL 1429979, at *A (“Here,
Plaintiff does not allege that a particular misnap occurred in
the manufacturing process that rendered the specific implanted
unit of [the] Mesh defective . . . [n]or does Plaintiff proffer
circumstantial evidence showing that the product did not perform
as intended and excluding any alternate causes of his
injuries.”}. Therefore, the piaintiffs failed to cure the defect
in their manufacturing defect count and fail to state a claim.
B. Design Defect

In Count II, the plaintiffs allege that the Mesh was

defectively designed. The design defect inquiry considers

whether “the product is one which, at the time it leaves the

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 10 of 35

seller’s hands, is in a condition not reasonably contemplated by
the ultimate consumer and is unreasonably dangerous for its
intended use; that is one whose utility does not outweigh the
danger inherent in its introduction into the stream of

commerce.” Voss, 450 N.E.2d at 207 (quoting Robinson v. Reed-

 

Prentice Div. of Package Mach. Co., 403 N.E.20a 440, 443 (N.Y.

 

1980)). To state a claim for strict products liability under a
design defect theory, a plaintiff must allege that “(1) the
product as designed posed a substantial Jikelihood of harm;

(2) it was feasible to design the product in a safer manner; and
(3) the defective design was a substantial factor in causing

plaintiff's injury.” Simon v. Smith & Nephew, Inc., 990 F. Supp.

 

2a 395, 403 (S.D.N.¥. 2013) (quoting Colon, 199 F. Supp. 2d at
83). Courts generally require plaintiffs to allege adequately a

safer alternative design. See DiBartolo v. Abbott Labs., 914 F.

 

Supp. 2d 601, 622-23 {S.D.N.Y. 2012) (*[I]t is well settled that
to establish a claim predicated upon a design defect, plaintiffs
must present evidence that the product, as designed, was not
reasonably safe because there was a substantial likelihood of
harm and that it was feasible to design the product in a safer
manner.”) (quoting Sabater ex rel. Santana v. Lead Industries

Association, Inc., 704 N.¥.S.2d 800, 804 (Sup. Ct. 2000)}.

 

This Court dismissed the plaintiffs’ design defect claim in

the First Amended Complaint because the plaintiffs failed to

10

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 11 of 35

plead facts showing that there was a safer alternative design.
The First Amended Complaint consisted of conclusory statements
that merely referred by name to alleged aiternatives without
providing specific factual pleadings gave rise to a reasonable
inference that the aiternatives of polycarbonate and polystyrene

were, in fact, feasible alternatives. See, e.g., Kennedy, 2019

 

WL 1429979, at *4. Without specific factual pleadings adequately
alleging an alternative design and causation, the plaintiffs’
claim for design defect failed. See, e¢.g., Green, 2019 WL
4142480, at *3 (“Simply asserting that a feasible alternative
design exists - without pleading any supporting facts ~- is not
sufficient to plead a defective design claim or to put Defendant
on notice as to what that design might be.”).

tn the Second Amended Complaint, the plaintiffs allege that
the Mesh was defectively designed in that “fo]lnce the Product’s
polyester fibers unravel, they become detached from the mesh and
migrate to other regions of the body,” causing inflammation,
nerve damage, and nerves that grow into the pores of the Mesh
after implant. SAC 99 53-56. The plaintiffs further allege that
“Tajlternative designs for the Product and/or procedures existed
that were and/or are less dangerous and equally, if not more,
effective, including the use of polycarbonate, polystyrene and

polypropene [sic] as alternatives.” Id. 7 100.

11

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 12 of 35

The plaintiffs’ proposed alternative design is to use
polypropylene instead of polyester. SAC G4 94, 97. However,
other courts considering a similar issue have found that
proposal insufficient to support a design defect claim. See,

e.g., Dunham, K., 2019 WL 2461806, at *3 (the design defect

 

claim failed because the plaintiffs “merely allege[d] that
different materials like polycarbonate or polystyrene, are safer
and more effective alternatives to hernia mesh.”).

Moreover, the plaintiffs have not alleged adequately that
the failure to use polypropylene caused Mr. Krulewich’s
injuries, apart from conclusory allegations, such as that the
injuries were “a direct and proximate result of the defective
and unreasonably dangerous Product.” SAC q 108. The plaintiffs
allege that “[a] substantial factor causing the Product's
defects is Defendant’s design and use of polyester material for
the Product's mesh rather than the industry standard,
polypropylene. Polyester is weaker than polypropyiene and
therefore more prone to tearing away from the tacks; casuing
[sic] severe inflammation. Polyester is also less sturdy than
polypropylene, creating difficulty during surgery. Beyond this,
unlike most hernia mesh devices, the Product has unsealed edges,
causing the Product’s edges to fray and disintegrate once the
Product has been implanted. Once this has happened, organ

perforation can result.” SAC q 97. The plaintiffs also cited to

12

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 13 of 35

one study that argued that polyester mesh should not be used in
hernia repair surgery. Id. @7 98.

Despite these allegations that the use of polyester could
cause injuries, the plaintiffs have not alleged adequately that
the use of polyester in fact was a substantial factor in causing
Mr. Krulewich’s injuries. See Simon, 990 F. Supp. 2d at 404. To
the contrary, the plaintiffs allege that injuries Mr. Krulewich
suffered were among the most common injuries caused by hernia
surgeries using any type of mesh. SAC TI 30, 74-77. That one
study argued against using polyester mesh is not sufficient to
meet the plaintiffs’ burden to plead a causal link between the
use of polyester and Mr. Krulewich’s injuries. And that a
polypropylene-based product may be safer, even if true, does not
mean that the use of the polyester Mesh caused Mr. Krulewich’s
injuries. The plaintiffs’ threadbare allegation that
“pefendant’s design and use of polyester material in its hernia
mesh Preduct posed a substantial risk for servere [sic]
inflammation and was a substantial factor in causing Plainitff's
[sic] injuries” is likewise insufficient. Id. 7 94; see also
igbal, 556 U.S. at 678 (“Threadbare recitals of the elements of
a cause of action, supported by mere conclusory statements, do
not suffice” to state a cause of action.). As courts considering
similar issues have concluded, the plaintiffs in this case “do[]

not address the numerous plausible alternative explanations for

13

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 14 of 35

[Mr. Krulewich’s] medical problems, including natural
complications from his hernia disease or the development of a
new hernia.” Dunham, K., 2019 WL 2461806, at *3; see also
Rincon, 2017 WL 22429609, at *1. Therefore, because the
plaintiffs have not adequately pleaded that the use of polyester
was a substantial factor in causing Mr. Krulewich’s injuries,
the plaintiffs have failed to allege adequately a design defect
claim.
C. Failure to Warn

In Count III, the plaintiffs allege that the defendant
provided inadequate warnings about the dangerous risks
associated with the Mesh. To state a strict product liability
claim for failure to warn, a plaintiff must allege plausibly
that “(1) a manufacturer has a duty to warn (2) against dangers
resulting from foreseeable uses about which it knew of should
have known, and (3) that failure to do so was the proximate

cause of the harm.” State Farm Fire & Cas. Co. v. Nutone, Inc.,

 

426 Fed. App’x 8, 10 (2d Cir. 2011); Goldin, 2013 WL 1759575, at

*5; see also Liriano v. Hobart Corp., 300 N.E.2d 303, 305 (N.Y.

 

1998). At the motion to dismiss phase, a plaintiff must plead
facts that show how the warning was inadequate or insufficient.

See Reed v. Pfizer, Inc., 839 F. Supp. 2d 571, 575 (E.D.N.Y.

 

2012).

14

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 15 of 35

The plaintiffs’ failure to warn claim in the First Amended
Complaint failed because the plaintiffs did not provide factual
support for the conclusory statements that the defendant's
warnings “were not sufficient, accurate or clear.” FAC q 132;
see also Kennedy, 2019 WL 1429979, at *5 (“Plaintiff has failed
to provide factual support for his conclusory assertion that
Defendant's warnings did not adequately caution physicians and
patients concerning the risks associated with PCOx Mesh.”). The
plaintiffs’ allegations in this regard were entirely conclusory,
and did not amount to anything more than repeated statements
that the defendant’s warnings and instructions for use were
inadequate.

The additional allegations in the Second Amended Complaint
do not cure the defects in the plaintiffs’ failure to warn
claim. The plaintiffs added allegations that the defendant
Failed to warn that: “the Product did not, in fact, provide long
term reinforcement of soft tissue while minimizing tissue
attachment”; “that Pthe [sic] Product's mesh contracts over
time, causing tension to increase where the tacks or sutures
secure it and causing eventual tear of the Product’s mesh, which
is exactly what happened to Plaintiff's Product’s mesh”; that
the defendant “misrepresented to the medical community that the
Product was safe and effective” and “improperly minimized the

adverse effects associated with the Product’s use” despite

15

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 16 of 35

“numerous reports documenting serious adverse events associated
with the Product”; that “Defendant's brochure for the Product,
provides very minimal amount of information for the

general public or the medical community regarding adverse
effects, serious risks of physical injury, or warnings of same,
that it knew was associated with the Product and its use”; and
that “Plaintiff's physicians would not have elected to use
Defendant’s Product had it been equipped with sufficient
warnings, including the possibility for the Product’s mesh
migration, failure, and need for future surgeries.” SAC

qi 113-16, 123.

These additions do not cure the deficiencies in the
plaintiffs’ failure to warn claim because the allegations do not
identify how the warnings given were insufficient to warn
physicians and the plaintiffs of the potential dangers of using
the Mesh. The warnings given noted the risks of the
complications that Mr. Krulewich actually experienced, namely,
chronic pain, adhesion, and hernia recurrence. Id. Ex. A.; see
also Green, 2019 WL 4142480, at *5 (“As an initial matter, the
injuries that Plaintiff allegedly suffered — recurring hernias,
pain, and adhesions — are included in Defendant’s warnings as
they are set forth in the Amended Complaint.”) (emphasis in
original); Kennedy, 2019 WL 1429979, at *5. And beyond

conclusory statements, the plaintiffs do not allege adequately

16

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 17 of 35

that Mr. Krulewich or his physicians would have chosen not to
use the Mesh but for the allegedly inadequate warnings. See,

e.g., Dunham, K., 2019 Wh 2461806, at *3 (dismissing the failure

 

to warn claim because the complaint did not “particularize
specific omissions or inadequacies supporting its allegations
that [the plaintiff's] physicians would not have elected to use
those products if they had been accompanied by adequate warnings
regarding the possibility of mesh migration, failure, chronic
pain, and need for future surgeries beyond the generally
accepted risks of hernia surgery.”). Therefore, the plaintiffs
have not adequately stated a failure to warn claim.
D. Negligence

In Count IV, the plaintiffs allege that the defendant was
negligent in designing, manufacturing, and selling its product.
SAC TT 125-133. In New York, claims for negligent design and
design-based strict products liability are analyzed identically.

See Kennedy, 2019 WL 1429979, at *5 (citing Denny v. Ford Motor

 

Co., 662 N.E.2d 730, 735-36 (N.Y. 1995)); see also Colon, 199 F.
Supp. 2d at 84 (“Failure to warn claims are identical under

strict liability and negligence theories of recovery.”)};

Estrada v. Berkel Inc., 789 N.¥.S.2d 172, 173 (App. Div. 2005)

 

(quoting Martin v. Hacker, 628 N.E.2d 1308, 1311 n.1 (N.Y.
1993)) (“Where liability is predicated on a failure to warn, New

York views negligence and strict liability claims as

17

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 18 of 35

equivalent.”). Therefore, the plaintiffs’ negligence claim is
analyzed under the same standards as set forth in Voss. See,

e.g., Adams Vv. Genie Indus., Inc., 929 N.#.2d 380, 384 (N.Y.

 

2010) (“fhus, while plaintiff here has pleaded both strict
liability and negligent design causes of action, the standards
set forth in Voss apply to both. ”).

Because the plaintiffs’ strict products liability claims
failed as inadequately pleaded, the plaintiffs’ allegations of
negligent design, manufacturing, and selling are likewise
deficient. See, e.g., Green, 2019 WL 4142480, at *5 (dismissing
negligence claim because strict liability claims fail); Kennedy,
2019 WL 1429979, at *5 (same). The Second Amended Complaint did
not adequately cure the defects with the strict products
liability or negligence claims in the First Amended Complaint.
Therefore, the plaintiffs failed to state a negligence claim.

E. Breach of Express Warranty

In Count V, the plaintiffs allege a breach of express
warranty. In order to state a claim for breach of express
warranty, a plaintiff must show that there was “an affirmation
of fact or promise by the seller, the natural tendency of which
was to induce the buyer to purchase and that the warranty was
relied upon to the plaintiff's detriment.” Weiner v. Snapple
Beverage Corp., No. 07-CV-8742, 2011 WE 196930, at *5 (S.D.N.Y.

Jan. 21, 2011) (quoting Fendi Adele S.R.L. v. Burlington Coat

 

18

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 19 of 35

Factory Warehouse Corp., 689 F. Supp. 2d 585, 604 {S.D.N.Y.

 

2010). The “natural tendency” element requires that the seller-
defendant’s statement be “definite enough” such that the natural
tendency of the statement would be to induce purchase. See

Becker v. Cephalon, Inc., No. 14-CV¥-3864, 2015 WL 5472311, at * 7

 

(S.D.N.Y. Sept. 15, 2015). The reliance element requires “no
more than reliance on the express warranty as being a part of

the bargain between the parties.” CBS Inc. Vv. ziff-Davis Pub.

 

Co., 553 N.E.2d 997, 1001 (N.Y. 1990).

In the First Amended Complaint, the plaintiffs pointed to
several statements made by the defendant that allegedly
comprised the express warranty, namely that the Mesh was “safe
and effective for the use of hernia repair,” that the product
was “the most complete hernia repair solution,” and that the
product was one of “the most studied, innovative and reliable
hernia products available today.” FAC GG 143-44. This Court, as
did others considering similar claims, found that none of those
statements were definite enough for a claim for breach of

express warranty to be made out. See, e.g., Kennedy, 2019 WL

 

1429979, at *6 (“In the present case, Plaintiff does not
identify a specific warranty made by Defendant that he relied
on. His characterization of Defendant’s marketing material as
generally implying that PCOx Mesh was ‘safe and effective’ does

not identify any specific actionable conduct or statement on

19

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 20 of 35

behalf of Defendant.”); Dunham, K., 2019 WL 2461806, at *5
(finding that the complaint did not contain an affirmative
statement of fact that formed the basis of a warranty because
“the statements are generic, indefinite statements about the
products at issue”). Moreover, there were no plausible
allegations that Mr. Krulewich or his physicians relied on the
alleged warranty beyond the plaintiffs’ conclusory statement
that they did so. See FAC 1 147. This kind of conclusory
statement of reliance was insufficient to make out a claim for
preach of express warranty.

Despite this Court’s prior ruling on the motion to dismiss
the First Amended Complaint, and the clear instruction as to how
the pleading was deficient, the plaintiffs did not substantively
amend the breach of express warranty claim. Apart from minor
stylistic changes and certain deletions, the only notable
addition was an allegation, similar to an allegation in the
Dunham, C. Second Amended Complaint, that apparently was left
unfinished. In that allegation, the plaintiffs asserted that
“pefendant breached the express warranties it made about the
Product because[.]” SAC 4 139. That is plainly an insufficient
basis to state a claim. Therefore, the breach of express
warranty claim, as stated +n the Second Amended Complaint, fails

for the same reasons it failed in the First Amended Complaint.

20

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 21 of 35

F. Breach of Implied Warranty

Tn Count Vi, the plaintiffs allege that the defendant
breached an implied warranty that the Mesh was reasonably fit
for its intended use and that it was designed, manufactured, and
sold in accordance with good design, engineering, and industry
standards. SAC @@ 141-48. A claim for breach of an implied
warranty in a products Jiability action focuses on “che
expectations for the performance of the product when used in the
customary, usual and reasonably foreseeable manners.” Denny, 662
N.B.2d at 736. “The implied warranty of merchantability is a
guarantee by the seller that its goods are fit for the intended
purpose for which they are used and that they will pass in the

trade without objection.” Caronia Vv. Philip Morris USA, Inc.,

 

415 F.3d 417, 433 (2d Cir. 2013) (quoting Saratoga Spa _& Bath,

 

Inc. v. Beeche Systems Corp., 6956 N.Y.S.2d 787, 789 (App. Div.

 

1997)}. To comply with an implied warranty, a seller’s goods
must be of “a minimal level of quality,” but need not “be
perfect” or “fulfill a buyer’s every expectation.” Id. A breach
of implied warranty may be established based on circumstantial
evidence, and a plaintiff does not need to prove a specific
defect. See Dunham, K., 2019 WL 2461806, at *5.

This Court dismissed the plaintiffs’ breach of implied
warranty claim in the First Amended Compiaint because the

plaintiffs’ allegations consisted of nothing more than the

21

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 22 of 35

conclusory statement that the “hernia mesh product was defective
as set forth above, was not Fit for its intended use and was not
designed, manufactured, or sold in accordance with good design,
engineering ad industry standards.” FAC § 155. Those conclusory
allegations were insufficient to state a claim for breach of
implied warranty.

The Second Amended Complaint is likewise insufficient to
state a claim for breach of implied warranty. Despite this
Court’s prior ruling on the motion to dismiss the First Amended
Complaint, and the clear instruction as to how the pleading was
deficient, the plaintiffs did not substantively amend the breach
of implied warranty claim. The plaintiffs do not adequately
allege that the Mesh was deficient when used in “customary,

f

usual and reasonably foreseeable manners.” Denny, 662 N.E.2d at
736; see also Dunham, K., 2019 WL 2461806, at *5 {dismissing
preach of implied warranty claims because “[a]lthough the
complaint alleges that fthe plaintiff} has experienced stomach
pain and recurring hernias following his procedures, those
allegations of common consequences of hernia surgeries do not
show that Covidien’s products were unsafe for hernia mesh
repairs”). In this case, as in Dunham, K., the fact that Mr.
Krulewich suffered injuries is not sufficient to show that the

Mesh was unsafe for use in hernia surgeries. Therefore, the

breach of an implied warranty claim in the Second Amended

22

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 23 of 35

Complaint fails for the same reasons it failed in the First
Amended Complaint.
G. Negligent Misrepresentation

Tn Count VII, the plaintiffs allege negligent
misrepresentation on the theory that the defendant made false
representations about the results of the hernia mesh product
testing, and that the defendant was negligent in ascertaining
the truth of the representations. SAC TJ 149-59. “A negligent
misrepresentation is actionable under New York law where the
defendant has been careless in imparting words upon which others
were expected to rely and upon which they did or failed to act
to their damage, and where the author of the statement has ‘some
relationship or duty... to act with care’ vis-a-vis the parly

at whom the statement is directed.” Aetna Cas. & Sur. Co. Vv.

 

Aniero Concrete Co., 404 F.3d 566, 583 (2d Cir. 2005) (quoting

 

White v. Guarente, 372 N.E.2d 315, 319 (N.¥. 1977) (alteration
in original}. Claims for negligent misrepresentation that sound
in fraud must meet the heightened pleading standard of Federal
Rule of Civil Procedure 9(b). See Kennedy, 2019 Wh 1429979, at

*6 & n.14; see also Aetna Cas., 404 F.3d at 583. Negligent

 

misrepresentation is established by showing that “(1) the
defendant had a duty, as a result of a special relationship, to
give correct information; (2) the defendant made a false

representation that he or she should have known was incorrect;

23

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 24 of 35

(3) the information supplied in the representation was known by
the defendant to be desired by the piaintiff for a serious
purpose; (4) the plaintiff intended to rely and act upon it; and
(5) the plaintiff reasonably relied on it to his or her
detriment.” Hydro Investors, Inc. v. Trafalgar Power Inc., 227

F.3d 8, 20 (2d Cir. 2000); Eaves Vv. Designs for Fin., Inc., 785

 

F. Supp. 2a 229, 254 (S.D.N.¥. 2011).

This Court dismissed the plaintiffs’ negligent
misrepresentation claim in the First Amended Complaint because
the plaintiffs failed to provide any factual support for their
allegation that “the misrepresentations made by Defendant were
false,” FAC § 158, and thus failed to allege an element of a
negligent misrepresentation claim under a Rule 12 (b) (6)
standard, as well as the particularity requirements demanded by
Rule 9(b).

In the Second Amended Complaint, the plaintiffs again
failed to identify which statements or representations made by
the defendant were false and offered no support for the claim
that the defendant’s representations were indeed false. In fact,
the Second Amended Complaint made few substantive changes to the
First Amended Complaint with respect to the negligent
representation claim. Instead, the plaintiffs allege a
conclusery and generalized statement that “[t]he representations

made by Defendant were false; Defendant was careless or

24

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 25 of 35

negligent in ascertaining the truth of the representations at
the time Defendant made these misrepresentations.” SAC 7 155. To
the extent that the plaintiffs do point to particular
representations they claim to be false, they fail to provide any
factual basis to conclude that those statements were false,
misleading, or contained any material omissions. Moreover, the
plaintiffs fail to show that the plaintiffs reasonably relied on
the alleged material misrepresentations to the detriment of Mr.
Krulewich. That Mr. Krulewich suffered adverse consequences from
the procedure does not provide sufficient support for the
required element that the plaintiffs reasonably relied on
misrepresentations by the defendant. Therefore, even without
applying the heightened pleading standards of Rule 9, the
plaintiffs have Failed to state a negligent misrepresentation
claim.
H. Fraudulent Misrepresentation

In Count VIII, the plaintiffs allege that the defendant
fraudulently misrepresented material facts and made material
omissions from 2011 to the present to the plaintiffs, Mr.
Krulewich’s physicians, and the medical community to induce them
to use the Mesh through brochures, webpages, press releases,
advertising campaigns, and other forms of public communications.

SAC 44 160-84.

29

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 26 of 35

To state a claim for fraudulent misrepresentation in
compliance with Rule 9(b), a plaintiff must “(1) specify the
statements that the plaintiff contends were fraudulent,

(2) identify the speaker, (3) state where and when the
statements were made, and (4) explain why the statements were

fraudulent.” Stevelman Vv. Alias Research, inc., 174 F.3d 79, 84

 

(2d Cir. 1999).

This Court dismissed the plaintiffs’ claim for fraudulent
misrepresentation in the First Amended Complaint because the
plaintiffs did not explain why or how the statements were
fraudulent. There was no factual basis in the First Amended
Complaint to conclude that the defendant made false or
misleading statements or omissions in marketing the Mesh.

The plaintiffs did not adequately cure that defect in the
Second Amended Complaint. While the Second Amended Complaint
challenges the defendant's representations in its brochure, the
piaintiffs still have not alleged any factual basis for their
claims that the defendant's representations were false. And
despite the plaintiffs’ allegation that “[n]leither [Mr.
Krulewich] nor his physicians had the same knowledge regarding
the serious risks of physical injury that were hidden and not
discoverable through the use of reasonable care or inspection,
and that were only known by Defendant through its testing of the

Product and the testing results,” SAC 7 157, the defendant did

26

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 27 of 35

specifically warn of pain, adhesion, and recurrence as common
injuries and known side effects of hernia surgeries using Mesh.
See SAC Ex. A; see also Kennedy, 2019 WL 1429979, at *7 (“Absent
from these allegations is any factual basis for Plaintiff's
conclusion that the representations made by the Defendant were
false or misleading. In fact, the advertising material
incorporated into the Complaint appears to have disclosed the
risks of the conditions that Plaintiff has allegedly
suffered.”). The absence of a factual basis to support the
plaintiffs’ claims that the defendant’s representations were
either false or misleading is fatal to the claim. Therefore, the
plaintiffs have failed to state a claim for fraudulent
misrepresentation.
LI. Unconscionable Commercial Practices

In Count IX, the plaintiffs allege that the defendant used
unconscionable commercial practices, deception, fraud, false
pretenses, false promises, and misrepresentation, and knowingly
concealed, suppressed and omitted material facts with the intent
that consumers rely on such conceaiment, suppression and
omission in violation of sections 349 and 350 of the New York
General Business Law. SAC GJ 185-201. In particular, the
plaintiffs allege that the defendant failed to disciose known

risks. Id. 97 189.

27

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 28 of 35

Section 349 prohibits “{djeceptive acts or practices in the
conduct of any business, trade, or commerce or in the furnishing
of any business, trade or commerce or in the furnishing of any
service in this state.” N.Y. Gen. Bus. Law § 349{a). Section 350
prohibits “[f]alse advertising in the conduct of any pusiness,
trade, or commerce or in the furnishing of any services in the
state.” Id. § 350. Under either section, a plaintiff must allege
that the defendant has engaged in “(1) consumer-oriented conduct
that is (2) materially misleading and that (3) plaintiff
suffered injury as a result of the allegedly deceptive act or
practice.” Kennedy, 2019 WL 1429979, at *7 (quoting Orlander v.
Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015)). Although a
plaintiff's showing necessary for deceptive acts under the
statute is lower than for common law fraud, the plaintiff must
nevertheless show that the alleged deceptive acts would mislead
a reasonable consumer acting reasonably under the same

circumstances. See Stutman V. Chemical Bank, 731 N.E.2d 608,

 

611-12 (N.Y. 2000). Moreover, to establish consumer-oriented
conduct, the plaintiff “must demonstrate that the acts or
practices have a broader impact on consumers at large.” Oswego
Laborers’ Local 214 Pension Fund v. Marine Midland Bank, N.A.,
647 N.E.2d 741, 744 (N.Y. 1995).

This Court dismissed the plaintiffs’ claim under Sections

349 and 350 in the First Amended Complaint because the

23

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 29 of 35

plaintiffs’ conclusory statements did not amount to the
necessary showing that the alleged deceptive acts would mislead
a reasonable consumer. Nor did the plaintiffs’ allegations lead
to a conclusion that the defendant’s acts or practices had a
broader impact on consumers. In the First Amended Complaint, the
plaintiffs merely alleged that the “Defendant engaged in
consumer-oriented, commercial conduct by selling and advertising
the subject product” and that the “Defendant misrepresented and
omitted material information regarding the subject product by
failing to disclose known risks,” which were the proximate cause
of Mr. Krulewich’s injuries. FAC {4 193-94, 199.

The claim under Sections 349 and 350 in the Second Amended
Complaint suffers from the same defects. The plaintiffs allege
that “reasonable patients/consumers acting reasonably, such as
[Mr. Krulewich] herein and his physicians, were caused to suffer
ascertainable loss of money and property and actual damages.”
SAC § 187. Beyond this conclusory allegation, the plaintiffs
have not alleged how the defendant’s acts would mislead a
reasonable consumer or that the defendant's acts or practices
had a broader impact on consumers at large. See Oswego Laborers,
647 N.E.2d at 744. In fact, the plaintiffs did not add any
substantive allegations to the Second Amended Complaint that
could support a claim under Sections 349 and 350. Compare FAC

qq 190-205 with SAC 11 185-201. Therefore, for the same reasons

29

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 30 of 35

the plaintiffs’ claim under Sections 349 and 350 failed in the
First Amended Complaint, the claim under Sections 349 and 350
likewise fails in the Second Amended Complaint.
J. Unjust Enrichment

Tn Count X, the plaintiffs allege a claim for unjust
enrichment. Under New York law, a claim for unjust enrichment
requires a showing “(1) that the defendant benefitted; (2) at
the plaintiff’s expense; and (3) that equity and good conscience
require restitution.” Beth Israel Med. Ctr. V. Horizon Blue
Cross & Blue Shield of N.g., Inc., 448 F.3d 573, 586 (2d Cir.
2006) (quoting Kaye Vv. Grossman, 202 F.3d 611, 616 {2d Cir.
2000)). A claim for unjust enrichment “is available only in
unusual situations when, though the defendant has not breached a
contract nor committed a recognized tort, circumstances create
an equitable obligation running from the defendant to the

plaintiff.” Weisblum v. Prophase Labs, Inc., 88 F. Supp. 3d 283,

296 (S.D.N.Y. 2015) (quoting Corsello v. Verizon New York, Inc.,

 

 

967 N.E.2a 1177, 1185 (N.Y. 2012)}.

This Court dismissed the plaintiffs’ claim for unjust
enrichment in the First Amended Complaint because the plaintiffs
did not plead facts plausibly demonstrating that the defendant’s
product was defective or that the sale was induced through
misrepresentation. Consequently, there was no equitable basis

for restitution. See, ©-9-, Kennedy, 2019 WL 1429979, at *8. The

30

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 31 of 35

plaintiffs did not substantively amend their claim for unjust
enrichment. Nor did any other of the plaintiffs’ amendments
provide a basis for equitable relief. As in the First Amended
Complaint, the strict liability and misrepresentation claims
fail in the Second Amended Complaint, and there is no other
equitabie basis for the plaintiffs’ claim of unjust enrichment.
Therefore, the plaintiffs’ unjust enrichment claim in the Second
Amended Complaint is deficient for the same reasons it was
deficient in the First Amended Complaint.
K. Punitive Damages

In Count XI, the plaintiffs allege a claim for punitive
damages because “Defendant knew and recklessiy disregarded the
fact that its Product caused debilitating and potentially life
altering complications with greater frequency than feasible
alternative methods and/or products used to treat hernias.” SAC
q 214.

A punitive damages claim is derivative. Rocanova Vv.

Equitable Life Assur. 50c. of U.S., 634 N.E.2d 940, 945 (N.Y.

 

1994) (“A demand or request for punitive damages is parasitic
and possesses no viability absent its attachment to a
substantive cause of action such as fraud.”). Because all of the
plaintiffs’ substantive claims have been dismissed, their claim
for punitive damages must be dismissed as well. See, 6.g.,

Kennedy, 2019 WL 1429979, at *B8; Green, 2019 WL 4142480, at *10;

31

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 32 of 35

Rose Lee Mfg. v. Chemical Bank, 588 N.¥.S.2d 408, 410 (App. Div.

 

1992) (“[C]ause of action seeking to recover punitive damages
should also have been dismissed, because a demand for punitive
damages does not amount to separate cause of action for pleading
purposes.”). Moreover, the plaintiffs did not substantively
amend their punitive damages claim to assert 4 separate or new
basis for punitive damages. Therefore, the plaintiffs’ punitive
damages claim in the Second Amended Complaint is deficient for
the same reasons it was deficient in the First Amended
Complaint.
L. Loss of Consortium

fn Count XII, the plaintiff Nora Krulewich alleges a claim
for loss of consortium because she has “suffered and will
continue to suffer the loss of her loved one’s support,
companionship, services, society, love and affection,” and
because the “marital relationship was impaired and depreciated,
and the marital association between husband and wife has been
altered.” SAC QU 224-25.

Under New York law, a “claim for loss of consortium or

services is a derivative action.” Jordan v. Lipsig, Suilivan,

 

Mollen & Liapakis, P.C., 689 F. Supp. 192, 196 (S.D.N.Y. 1988);

 

see also Liff v. Schildkrout, 404 N.E.2d 1288, 1291 (N.Y. 1980)

 

(“Nor can it be said that a spouse’s cause of action for loss of

consortium exists in the common law independent of the injured

32

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 33 of 35

spouse’s right to maintain an action for injuries
sustained .. . Such a cause of action, however, is a derivative
one.”}. “A spouse cannot recover for loss of consortium unless
the defendant is found to be a tortfeasor in causing damages Lo
the other spouse.” Jordan, 689 F. Supp. at 196; see aiso Dunham,
K., 2019 WL 2461806, at *6. As explained above, the plaintiffs
have not stated facts sufficient to suggest plausibly that the
defendant is a tortfeasor. Therefore, Ms. Krulewich’s claim for
loss of consortium in the Second Amended Complaint fails for the
same reasons it failed in the First Amended Complaint.

IV.

The plaintiffs seek, as alternative relief to denial of the
motion to dismiss, leave to amend the Second Amended Complaint. ?
“[I]t is often appropriate for a district court, when granting a
motion to dismiss for failure to state a claim, to give the
plaintiff leave to file an amended complaint.” Van Buskirk v.
N.Y. Times Co., 325 F.3d 87, 91 (2a Cir. 2003); see also Fed. R.
Civ. P. 15(a) (2) (“The court should freely give leave [to amend]

when justice so requires.”). leave to amend is in the discretion

 

2 The plaintiffs do not actually move to amend the complaint or seek formal
leave to amend, which would require submission of a Proposed Third Amended
Complaint. Rather, they request leave to amend as an alternative form of
relief in the event that the Court rules against them on the motion to
dismiss. “While a court should freely give leave [to amend] when justice so
requires, [i]t is within the court's discretion to deny leave to amend .
when [as here] leave is requested informally in a brief filed in opposition
to a motion to dismiss.” Chechele v. Scheetz, 466 F. App'x 39, 41 (2d Cir.
2012) (alterations in original).

33

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 34 of 35

of the court, and may be denied when there is “undue delay, bad
faith or dilatory motive on the part of the movant, repeated
failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of allowance of
the amendment, futility of amendment, etc. . . .” Foman v.
Davis, 371 U.S. 178, 182 (1962); Anderson News, L.L.C. Vv. Am.
Media, Inc., 680 F.3d 162, 185 (2a Cir. 2012) (“Leave to amend
may properly be denied if the amendment wouid be futile, as when
the proposed new pleading fails to state a claim on which relief
can be granted.”); see also Metzler Inv. Gmbh v. Chipotie

Mexican Grill, Inc., 970 F.3d 133, 146 (2d Cir. 2020).

 

In this case, further amendment of the complaint would be
futile. This Court already dismissed the plaintiffs’ First
Amended Complaint without prejudice. Although the Court
explained why the plaintiffs’ pleading was defective, the
plaintiffs failed to cure the defects. The thrust of the
plaintiffs’ allegations is that the Mesh was defective and
caused Mr. Krulewich’s injuries, but despite multiple attempts,
the plaintiffs have not been able to allege that the Mesh
actually caused Mr. Krulewich’s injuries. Instead, the
plaintiffs only assert generalized propositions that polyester
mesh can cause injuries in patients. The plaintiffs’ inability
to tie any defect in the Mesh to Mr. Krulewich’s injuries

highlights the futility of their claims. Other courts

34

 

 
Case 1:19-cv-02857-JGK Document 34 Filed 10/09/20 Page 35 of 35

considering similar claims concerning Covidien’s Mesh have
dismissed the cases for failure to state a claim. In addition to
being futile, further leave to amend would cause undue prejudice
to the defendant because it would force Covidien to continue
litigating a claim for which the plaintiffs have no legal basis.
Therefore, the Court declines to grant the plaintiffs leave to
amend the Second Amended Complaint.
CONCLUSION

The Court has considered all of the arguments of the
parties. To the extent not discussed above, the arguments are
either moot or without merit. For the foregoing reasons, the
defendant’s motion to dismiss is granted. The plaintiffs’
informal request for leave to amend the Second Amended Complaint
is denied. The Clerk is directed to enter judgment dismissing
this case with prejudice. The Clerk is also directed to close
Docket No. 25 and to close this case.

SO ORDERED.

Dated: New York, New York LK
October 9, 2020 Xn ref

/ John G. Koeltl
Unite States District Judge

 

35

 

 
